Citation Nr: 1030458	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-42 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a bilateral foot disability.  

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a bilateral foot disability.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Forces from July 
1963 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2008, the Board reopened the claim for service 
connection for a bilateral foot disability, and remanded all 
issues in appellate status for additional development.  Based on 
the subsequent development, the Board finds that a grant is 
warranted for service connection for the bilateral foot 
disability.  An additional remand is required prior to final 
adjudication of the other claims in appellate status.

The claims for service connection for a bilateral knee disorder, 
a bilateral hip disorder, and a back disorder, all including as 
secondary to the service-connected bilateral foot disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

Bilateral pes planus developed during the Veteran's active 
service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for bilateral pes planus is warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.9, 4.57 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for a 
bilateral foot disability, which constitutes a complete grant of 
the Veteran's claim adjudicated upon the merits in this decision.  
Therefore, no discussion of VA's duty to notify or duty assist is 
necessary in regard to this claim.

Service Connection Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  VA's rating schedule provides regarding foot 
deformities, that it is essential to make an initial distinction 
between bilateral flatfoot as a congenital or as an acquired 
condition.  38 C.F.R. § 4.57.  38 C.F.R. § 4.57 details the 
characteristics of acquired flatfoot.

Analysis of Service Connection for Bilateral Foot Disability

As discussed in the August 2008 Board remand, in 1979, the claim 
for service connection for a bilateral foot disability was 
originally denied, essentially on the basis that the disability 
was congenital in nature and was not aggravated by a superimposed 
in-service injury.  The Veteran's service records were 
incomplete, but did reveal that the Veteran had received a 
discharge from service as a result of a foot disability described 
as pre-existing and congenital.  A medical record basis of this 
finding, however, was not of file.

There was also evidence that prior to service the Veteran had 
received treatment for a possible "green stick" fracture of the 
5th metatarsal.  X-rays were completed at this time, in 1962.  
There was not any other noted injury to tendons or other soft 
tissue noted.  The Veteran had submitted lay statements completed 
by persons who knew him prior to service attesting that the 
Veteran had no foot problems prior to service, but had 
significant foot problems since service.

The Board, in August 2008, reopened service connection for the 
bilateral foot disability, and remanded the issue on the merits.  
In part, the Board directed that the Veteran be afforded a VA 
podiatry examination for the purpose of determining whether he 
has a disability of either foot that was incurred or aggravated 
during service.  The examiner was asked to address whether it was 
at least as likely as not (50 percent or higher degree of 
probability) that any acquired (versus congenital) disorder of 
the Veteran's right or left foot that was currently present began 
during service or was linked to some incident of his period of 
active duty, to include trauma.  Further, if the examiner 
determined that the Veteran had a disability of either foot that 
pre-existed service (i.e., congenital in origin), the examiner 
was directed to offer an opinion as to whether the disability was 
aggravated during his period of active duty by a superimposed 
injury. 

This VA examination was provided in January 2009, at which the 
Veteran reported that he developed pain in both feet due to 
marching in service.  The VA examiner did not have benefit of 
review of the claims file.  The examiner acknowledged that it 
appeared that the Veteran had been discharged because of pes 
planus (flat feet), although he made reference to the lack of 
complete records on the subject, to include the report from the 
Medical Board.  The VA examiner described the Veteran's duties 
during the months of his service.  Current physical examination 
revealed bilateral pes planus.  The VA examiner detailed other 
foot abnormalities, to include removed toenails and hammertoes.

The January 2009 VA examiner opined that the Veteran developed 
hammertoes and ingrown toenails after discharge from service as a 
result of the numerous jobs the Veteran had that required him to 
stand for prolonged periods of time, and therefore, the examiner 
found that these conditions were not related to service or 
injuries in service, to include trauma.  Regarding pes planus, 
however, the examiner wrote that the Veteran did not apparently 
have flat feet prior to entering service and seemingly developed 
the pes planus during the three months of active duty.  
Therefore, he opined that the Veteran's flat feet as likely as 
not developed while on active duty, assuming the Veteran's 
history was accurate.

The January 2009 VA examiner completed an addendum to his report 
after review of the claims file.  The examiner essentially 
reiterated his previous findings and opinions.

After review of the evidence, to especially include the January 
2009 VA examination report, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
bilateral foot disability is warranted.  The January 2009 VA 
examiner was asked to address, in part, whether a bilateral foot 
disability began in service.  Although he provided negative 
opinions as to hammertoes and removed toenails, he provided an 
opinion that the pes planus developed during service.  The 
January 2009 VA examiner made this opinion contingent on the 
Veteran's reported history being accurate.  

In light of missing service records, and the Veteran's consistent 
report of the pertinent history of onset of bilateral foot 
symptoms in service and continuous symptoms of the feet since 
service, the Board finds that the reported history relied upon by 
the January 2009 VA examination report is credible, and is also 
supported by the available medical records, to include the pre-
service X-ray that was read as normal in relevant part.  The 
January 2009 examiner made no reference to the pes planus being 
congenital in nature.  Thus, on the evidence of record, and with 
the resolution of reasonable doubt in the Veteran's favor, 
service connection for an acquired bilateral pes planus on the 
basis of in-service incurrence is warranted.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 4.9, 4.57 (2009).


ORDER

Service connection for a bilateral pes planus is granted.

REMAND

Unfortunately, an additional remand of the other claims in 
appellate status is required in this case.  The August 2008 Board 
remand directed that the VA examiner address the theory of 
secondary service connection.  The January 2009 VA examiner 
opined that a bilateral knee disorder, a bilateral hip disorder, 
and a back disorder were "in no way related to (not caused by)" 
the pes planus.  The January 2009 VA examiner's opinion is 
inadequate as it does not provide rationale for this opinion and 
does not appear to address the question of whether the service-
connected pes planus aggravated these disorders; therefore, the 
appeal of these issues is remanded to obtain an additional 
examination to obtain another opinion.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining whether he has a bilateral knee 
disorder, a bilateral hip disorder, and a 
back disorder that are secondary to the 
service-connected bilateral pes planus.  
The relevant documents in the claims folder 
should be furnished to the examiner for use 
in the study of this case.  

Following a review of the relevant medical 
and X-ray evidence in the claims file, 
history by the Veteran, physical 
examination and any tests that are deemed 
necessary, the examiner shoule offer the 
following opinion:

Is it at least as likely as not (50 
percent or higher degree of 
probability) that any disability of 
either knee, either hip, or back that 
is currently present was caused or 
aggravated (that is, permanently 
worsened in severity) by the Veteran's 
pes planus? 

A rationale for any opinion expressed in the 
examination report(s) should be provided.  
If any opinion can only be provided with 
resort to speculation, the examiner should 
so state and provide the reason that an 
opinion would require speculation.

2.  Thereafter, the Veteran's claims must be 
readjudicated.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


